Title: From James Madison to James Monroe, 22 May 1807
From: Madison, James
To: Monroe, James



Sir,
Department of State May 22d 1807

In my letter of March l8th. to the joint Commission, it was signified that in a Conventional arrangement on the subject of Boundaries, it would be inconsistent with the views of the President, to open any part of Louisiana, to a British trade with the Indians.  From the evident solicitude of the British Government on this point, it is highly probable that the determination of the President will be a bar to any adjustment of that part of the differences between the two Countries; nor is it very probable, considering the jealousy and want of information on the British side, that independently of that obstacle, the adjustment would at this time be concluded.  That you may not however be without any information which might contribute to its accuracy, or put you on your guard against propositions militating against any of our just pretensions, I transmit herewith copies of a communication from the Governor of New York, and of another from the Governor of Vermont.  With respect to the last it may be sufficient merely to save the right of correcting the alleged error at a future day.  With respect to the subject of the former, it may be proper either to leave that also open to future discussion, or rather to provide for a joint examination and report relative to the Islands and channels in the St. Laurence &c.  The most obvious and convenient demarkation would seem to be the channel best fitted for navigation.  But as a more equal division of the Island might possibly be made without losing sight of a sufficient channel for common use, and as military positions may be involved in the case, it may be most safe and satisfactory to both parties, to proceed on more thorough and impartial information than is now possessed by either.  I address these communications to our Ordinary Minister at London, merely because the subject has not been formally transferred to the joint Commissioners.  They will of course be for the use of the latter, if this branch of the negotiation should remain in their hands.
I have already had frequent occasion to transmit accounts of British outrages in the American seas, and particularly on our coasts and within our harbours.  I am now under the necessity of communicating a recent insult from the commanding officer of the Driver Sloop of War, lying at the time, in violation of law, in the harbour of Charleston, which is too gross to be otherwise explained than by the letter containing it, the original of which is herewith inclosed, and will be legal proof of the offence.
You will lay this case before the British Government without comment, because that cannot be necessary, and without any special requisition, because a silent appeal to its own sensibility, ought to be the most effectual, as it will be the most respectful course for obtaining the satisfaction due to the United States.  It will remain to be seen in this case, as in that of Capt. Whitby, how far it is the disposition of the British Government to reform, by proper examples, the outrages and arrogance which their naval Commanders have too long practiced with impunity.
In addition to this enormity of the Capt. of the Driver, it is proper to inclose an instance of another stamp, which involves the Court of Vice Admiralty at Bermuda, as well as Capt. Berresford who commands the Cambrian, another of the interdicted ships.  You will find by the inclosed letter from Mr  at Bermuda that a dispatch from the Charge des Affaires of the United States at Madrid, found on board an American vessel, sent by Berresford for trial at Bermuda, was, after having the seals broken, and of course been read, thrown into the Registrars office, left there for several Months, and finally permitted only to be forwarded to its address; the letter continuing throughout without being even resealed.  To place this disgraceful proceeding in its just light, it is to be noted that the dispatch was under the official seal, and endorsed in the hand writing, and with the name of Mr Erving, as from the Legation of the United States at Madrid; and that an inclosed letter from him to me, endorsed in his hand private, was treated in the same manner.  This occurrence, and it is far from being the only one of the sort, will afford another test of the degree of respect entertained by that Government, as well for its own honor, as for the most sacred of all rights belonging to others.
As a further evidence of the aggressions and provocations experienced by our national rights from the Licenciousness of British Officers and Agents I inclose a statement from our late Commercial Agent at Curraçoa, of the proceedings at that Island at, and subsequent to its capture by the British arms.  I inclose also copies of Affidavits of a Pilot and of the Master of the Brig Mercury, relating to the conduct of the Frigate Melampus.  These wrongs contribute to swell the just claims of indemnity, of which the amount is in other respects so considerable.
In my letter of  I explained the violation of our territory by the British ships of war which destroyed the French 74 near the shore of North Carolina, and inclosed the copy of a letter from the French Plenipotentiary here on that subject.  In another of late date, he redoubles his remonstrances; and presses in the strongest manner, the reparation due to his Government for the wrong done to it.
That the British Government understands and feels what is due from others to her own territorial jurisdiction is sufficiently manifested by the Complaint lately delivered by its Minister here in consequence of special instructions against an irregularity committed in the harbour of Malta, by the Commander of a public vessel of the United States.  An explanation of the incident, with the note of Mr Erskine will be found in the documents which make part of the present inclosures.  Mr Erskine was immediately told that the United States were as ready to do as to demand justice; that in the case stated the punishment of a British subject, by a foreign officer, within British jurisdiction, instead of a resort to the local Magistracy, was an assumption of power not to be justified, however it might be mitigated by the frequency of examples given by British Commanders; and that the respect of the United States for the principle which had been violated would be proved by the measures which would be pursued.  The President being now returned to the seat of Government, a more formal answer to the same effect, will be given as soon as the pressing and weighty business on hand will permit.
The coincidence of this incident with the remonstrances proceeding from the United States may be made to bear advantageously on the reasonableness and necessity of regulations which will put an end to all such occasions of irritation and, ill will between the two Countries.  It cannot be too strongly repeated that without some effectual provision against the wanton spoliations and insults committed by British Cruizers on our Coasts and even within our harbours, no other arrangements whatever can have the desired effect, of maintaining and confirming the harmony of the two Nations.  And it deserves the serious consideration of the British Government whether any provision will be effectual which does not suppress the practice of British Cruizers in watching and waylaying our commerce in the vicinity of our Ports.  The British nation prides itself on a respect for the authority of the law of nations.  Let it then consult the rules laid down on this point by all jurists who treat of it.  Let the learned and respectable Azuni particularly be consulted, or even Vattell so often appealed to in support of British principles.  Great Britain professes a particular regard to system and consistency in all her political and legal principles, let her then trace in her own principles and claims, when she was a neutral nation, the illegality of the proceedings of which we complain.  Certain it is that if these proceedings continue to find no adequate remedy elsewhere, they must present a dilemma here which may compel the United States to seek one either in the extension of measures already exemplified, or in such others as may be deemed more efficacious.
You will have received a statement of the case of Yrujo, of which two copies have been inclosed to you.  He has not yet been subjected to any further consequence of his misbehaviour, than a degradation from the exercise of his functions.  The suspicions are very strong that he intrigued and co-operated with the projects of Burr as being levelled against the Unity of the Empire.  The intercepted letters from him to his Court, which were communicated by the British Ministers, tho’ as you observe less important than had been presumed, convict him of the libellous and mischievous spirit of his communications.  You will take occasion to express to the British Government the sense entertained by the President of the cordial manner in which it furnished the contents of those letters.
Col. Burr’s trial commences at Richmond to day.  There is a profusion of affidavits charging him with a complication of crimes.  What the force of the Oral testimony, or the event of the Trial may be, cannot be foretold.  Much of the strongest testimony will necessarily be absent, unless a postponement should take place.  I send you a printed copy of what passed on his examination before the Chief Justice.
I send you also, a series of newspapers, with a late statistical publication containing some interesting views of our national faculties and resources.  I have the honor to be &c

James Madison

